Citation Nr: 0730785	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO. 01-06 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York.


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and H.L. and M.C., observers


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 until 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The Board previously considered this appeal in November 2005 
and May 2006 and remanded the claim for additional 
development. The RO/Appeals Management Center (AMC) completed 
all requested development, but continued the denial of 
benefits sought. 

The Board again reviewed the matter in May 2007 and 
determined that additional medical evidence was needed. As 
such, an independent medical examination of the record was 
requested pursuant to 38 U.S.C.A. § 7109. As such, this 
matter is properly returned to the Board for appellate 
consideration. 


FINDINGS OF FACT

1. Hepatitis C was present during the veteran's active 
military service.

2. The veteran's hepatitis C is the result of his intravenous 
drug use.

3. Hepatitis C was not incurred in or aggravated during the 
veteran's active military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for hepatitis 
C have not been approximated. 38 U.S.C.A. §§ 105, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2002, 
January 2004, August 2004, November 2005, June 2006, and 
August 2007. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The June 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA outpatient treatment records are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination in connection with his claim 
and provided testimony at a Board hearing. The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim. In fact, in an August 2007 
statement, the veteran indicated he had no additional 
evidence to submit. 

The Board notes there are Social Security Administration 
records which have not been obtained. Although these records 
are not associated with the claims file, as will be explained 
below, the Board finds that it is the law, and not the 
evidence, that is dispositive in this case. An opinion from 
the VA General Counsel has held that the VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim or required to develop evidence to 
substantiate a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts render the claimant ineligible for the 
claimed benefit. See VAOPGCPREC 5-2004 (June 23, 2004); 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

The Board also notes that the United States Court of Veterans 
Appeals for Veterans Claims (Court) has held that when there 
is an error in the VA's duty to notify or assist, there is no 
prejudice to a claimant as a result of the error if the 
benefit sought could not possibly been awarded as a matter of 
law. See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
("this Court has held that an error is nonprejudicial where 
the benefit sought could not possibly have been awarded as a 
matter of law"). Furthermore, the Court has held that strict 
adherence does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case. Such adherence would result in imposing 
additional burdens on the VA with no benefit flowing to the 
veteran. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 
Therefore, the Board finds no further action is necessary 
with respect to the VA's duty to notify and duty to assist 
obligations since it is the law applied to the undisputed 
evidence that is dispositive in this case.

The Merits of the Claim

The veteran seeks service connection for hepatitis C. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse. Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m), 
3.301(d) (2006).

The veteran has a current diagnosis of hepatitis C as 
illustrated in the VA outpatient treatment records and VA 
examinations. The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records reflect the veteran was treated for 
jaundice in March 1970. He complained of nausea, 
lightheadedness, chills and weakness for approximately a 
week, followed by general malaise. The veteran stated that 
such symptoms began six weeks prior to the visit after he ate 
raw clams. He denied allergies, prior blood transfusions and 
prior operations. However, he reported use of intravenous 
drugs  six months to one year previous to the time of 
treatment. 

Physical findings were normal. The diagnosis was infectious 
hepatitis and the veteran was referred and admitted to the 
hospital. The hospital dismissal note reflected the veteran 
entered with a three day history of jaundice and history of 
having eaten raw clams. The physician explained that while 
the lab studies were mildly abnormal, there were no other 
apparent causes for the symptoms. The veteran was ready for 
transfer to duty when he had a complication of epigastric 
pain. The diagnosis was infectious hepatitis. 

In April 1970 the physician who originally provided the 
diagnosis of infectious hepatitis opined that the diagnosis 
was no longer tenable. The physician explained the serum 
glutamic oxalo-acetic transaminase (SGOT) never rose above 
150 and that the veteran improved with a complete return of 
appetite within one week of hospitalization. The physician 
suggested alternate diagnoses of gallstones, a G6PD 
deficiency or a hepatotoxic reaction to chloroquine or 
primaquine.

A subsequent service medical record recharacterized the 
diagnosis as probable hepatotoxic reaction to chloroquin-
primaquin. The physician explained the veteran was admitted 
to the hospital with jaundice, malaise, anorexia and dark 
urine. He reported a history of raw clam consumption 6 weeks 
prior to admission and was provided a diagnosis of infectious 
hepatitis. The physician explained that appeared to be the 
most likely diagnosis at the time but noted that the jaundice 
appeared a few days after the veteran took a chloraquine-
primaquin tablet for malaria prophylaxis. 

The physician indicated that the veteran was discharged with 
the diagnosis of infectious hepatitis after brief 
hospitalization with complications of epigastric pain. 
However, the examiner observed that the diagnosis was 
untenable, as the SGOT never went above 155 and the veteran 
felt well with complete return of appetite after admission. 
Possible other diagnoses of gallstones, G6PD deficiency and a 
hepatotoxic reaction to chloroquin and/or primaquin were 
noted. Further out-patient workup was undertaken and revealed 
the gallbladder series was normal and the G6PD titer showed 
no deficiencies. 

Diagnostic testing with chloroquin-primaquin was undertaken. 
Baseline liver function studies were normal. A half-tablet of 
chloroquin-primaquin was given to the veteran and subsequent 
liver function studies were elevated from the baseline. A 
subsequent study was administered, however the serum was lost 
and the quantitative assay was not completed.

Subsequent statements from physicians and VA examiners 
provide conflicting opinions as to whether the jaundice 
treated in March 1970 was a manifestation of hepatitis C. For 
example, a July 1994 letter from J.M.B. reported the veteran 
was jaundiced in service and the veteran thought it may be 
related to anti-malarial drug. The physician stated that it 
could be related to hepatitis A, B or C as serologies showed 
he had experience with all. The physician indicated it was 
most likely hepatitis A as it was probably the most common 
strain in the military, but noted they could not be certain 
it was not B or C. The veteran treated with medication as the 
serologic markers showed he was cured of hepatitis A and B 
but had persistent transaminasemia. Additionally, he had 
antibodies to hepatitis C that indicated he had experience 
with the virus. Therefore the physician concluded it was most 
probable the transaminasemia was caused by hepatitis C.

An August 1994 letter from J.M.B., M.D. reported the veteran 
had chronic hepatitis C and treated with medication. Dr. B 
stated the veteran had some kind of hepatitis while in 
service. Dr. B. explained that at that time definitive 
markers for viral entities were unavailable and therefore it 
was not unreasonable to assume the veteran developed 
hepatitis C during military service.

An August 1999 letter from R.F., M.D. explained he first saw 
the veteran in May 1995 and had referred the veteran to a 
specialist in February 1998 for hepatitis C. The physician 
related that the veteran had some type of hepatitis while in 
service and indicated that hepatitis can lay dormant for 20-
30 years.

An August 1999 letter form D.B., M.D. explained the veteran 
treated for hepatitis C and recently completed a course of 
Rebetron in the hopes of eradicating the virus. The veteran 
was noted to have a history of hepatitis dating back to 
service. He had been exposed to hepatitis A and B. Dr. B was 
unable to determine the duration of exposure to hepatitis C 
and as such could not rule out that the veteran contracted 
the disease in service since testing for hepatitis C was not 
available until 1989.

In June 2000, the veteran's claims file was reviewed by a VA 
examiner. The examiner indicated the veteran was initially 
diagnosed with hepatitis but subsequent review by a 
specialist proved that the veteran actually had a reaction to 
the antimalarial drugs. The examiner indicated it was hard to 
"second guess" the service physicians, and concluded the 
diagnosis of hepatitis drug-induced was not an antecedent of 
the hepatitis C that was currently diagnosed. 

The veteran denied exposure to blood or sexual exposure to 
hepatitis C. The veteran argued that medicine was not subject 
to quality standards as are present today, and maintained 
that he should not have a diagnosis of drug-induced hepatitis 
during service. The examiner explained that the doctor in 
service made a well-founded study of the diagnosis and 
therefore it was unlikely that the veteran's hepatitis C was 
service connected.

In April 2002 the claims file was reviewed by a private 
physician O.A.L., M.D, F.A.C.S. The physician explained the 
veteran was admitted for 25 days in March 1970 and treated 
for infectious hepatitis. Upon return to the unit dispensary, 
the doctors observed that because the symptoms occurred 
shortly after taking anti-malarial drugs the most likely 
diagnosis was hepatotoxicity to chloroquine and primaquin. 
The veteran was recommended for transfer to a non-malaria 
endemic area. Serologies at that time were non-specific for 
hepatitis A, B or C. In 1994, the veteran was found to have 
chronic active hepatitis and tested positive for hepatitis A, 
B, and C. Liver biopsy and hepatitis C ribonucleic acid 
confirmed a diagnosis of chronic hepatitis C and the veteran 
was treated with medication. Dr. L. noted that the veteran's 
internists opined the condition was likely related to the 
liver disease in 1970. Dr. L concluded that the veteran's 
liver ailment in service was tentative and a drug-inducted 
hepatotoxicity was not proven. Dr. L continued to explain 
that hepatitis C testing was not available until 1989 it was 
impossible to rule out that the veteran did not have 
hepatitis C during service in 1970. He further explained the 
condition could lie dormant for years.

The veteran underwent a VA examination in December 2005. The 
veteran denied intravenous drug use, tattoos, piercing, high 
risk sex or blood transfusions. He indicated he had 3 courses 
of treatment for hepatitis C and did not respond to any. The 
veteran reported the symptoms began around 1969 or 1970. 
Clinical manifestations included jaundice, weight loss and 
hospitalization. The disease was noted as progressive. The 
veteran had stable weight but described incapacitating 
episodes approximately 4 days a month during which he was 
unable to do anything but activities of daily living. There 
was no abdominal pain. 

Clinical examination reflected no jaundice or cyanosis, 
although the condition was  present. The veteran was positive 
for hepatitis A and C. Urine test was positive for opiates. 
The diagnoses included diabetes mellitus, type 2; 
hypertension; hepatitis A, past infection; hepatitis B, past 
infection; and hepatitis C chronic active, genotype IB, 
failed treatment. The examiner indicated the veteran denied 
all routes of blood borne infection and noted a small 
percentage of hepatitis C patients had no apparent portal of 
entry. The lack of portal along with the timing (after 
initiating prophylactic treatment of chloroquin followed by a 
liver injury) indicated the jaundice in service was most 
likely a hepatotoxic reaction. The examiner also noted the 
veteran's serology was positive or hepatitis A, B, and C 
which was characteristic for high grade exposure (intravenous 
drug abuse) while the veteran denied drug use, the examiner 
noted he tested positive for opiate in the urine.

Given the conflicting evidence, the Board remanded the case 
for an independent medical examination (IME) of the claims 
file to obtain clarification as to whether the veteran's 
symptoms in March 1970 were consistent with a diagnosis of 
hepatitis C and whether the veteran had hepatitis C during 
service. 

The May 2007 IME report concluded the veteran had an acute 
episode of viral hepatitis during service when he presented 
for treatment in March 1970. The examiner explained it was 
impossible to determine the viral agent that caused the 
hepatitis at that time as there were no contemporaneous 
serologic studies in the record. The examiner noted the 
veteran had a history of having used intravenous drugs 
approximately 6-8 months prior to the episode and a history 
of eating raw seafood approximately 6 weeks prior to the 
episode. 

However, the examiner did not find that the veteran had a 
chloroquine/primaquine hepatotoxicity as hepatotoxicity was 
not listed as a significant side effect of 
chloroquine/primaquine. Additionally, the veteran had been 
tested for G6PD deficiency that may cause a hemolysis and was 
found to be normal. Similarly, the veteran's laboratory 
results were not consistent with hemolytic anemia. 

The examiner further opined that while it was not possible to 
state with certainty that the jaundice and other clinical 
manifestations reported in service were caused by hepatitis 
C, it was at least as likely as not that the veteran suffered 
from hepatitis C during the episode of acute viral hepatitis 
which manifested in March 1970 as he had risk factors that 
predated that illness. 

Critically for this inquiry, the examiner stated the most 
likely risk factor for the hepatitis C was the veteran's use 
of intravenous drugs. He explained that the veteran had a 
history of intravenous drug use that predated the clinical 
hepatitis to March 1970. The examiner concluded that the 
veteran clearly was at least as likely as not to have 
acquired hepatitis C prior to March 1970 when he was first 
diagnosed with hepatitis.
The IME was specifically formulated with a view towards 
ascertaining the events in service, and was conducted by an 
expert physician with a review of all relevant evidence of 
record, including the conflicting medical opinions.  After 
reviewing the medical evidence and considering all prior 
opinions and examinations, the examiner concluded that the 
veteran had hepatitis C when he presented for medical 
treatment in March 1970. Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may 
adopt a particular independent medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the medical evidence of record). Therefore, the veteran has 
an inservice incurrence. 

The Board does not reach the question of whether or not there 
is evidence of a nexus, however, as the competent medical 
evidence of record indicates the hepatitis C was caused by 
the veteran's intravenous drug use. As noted above, the March 
1970 hospital records noted a history of intravenous drug use 
approximately 6-8 months prior to the hospitalization. The 
December 2005 VA examination found the veteran was positive 
for opiate use even though he denied use of drugs. 
Furthermore, the examiner explained that testing positive for 
hepatitis A, B and C was indicative of high grade exposure 
(intravenous drug abuse). Finally, upon reviewing all of the 
medical evidence of record, the May 2007 independent medical 
examiner concluded that the most likely cause for the 
hepatitis C during service was intravenous drug use. 

Although the veteran has subsequently denied any form of drug 
use, service records clearly reflect that the veteran 
admitted to intravenous heroin use during the March 1970 
hospitalization for jaundice. The Board finds this statement 
to be particularly probative because these records were 
generated with a view towards ascertaining the veteran's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

Congress expressly prohibits the grant of direct service 
connection for alcohol or drug abuse based on claims filed on 
or after October 31, 1990, and requires that disability 
resulting from drug or alcohol abuse be regarded as the 
products of willful misconduct. As to direct service 
connection, therefore, the veteran's claim here, filed in 
September 1999, must be denied as a matter of law. See 
Sabonis v. Brown, 6 Vet. App. at 429 (1991).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


